     Case 1:16-cv-09957-VSB Document 45 Filed 10/23/18 Page 1 of 2



                                 The Law Offices of
                                 GREGORY SMITH
                                  81 Prospect Street
                              Brooklyn, New York 11201
                                 Tel.: (917) 748-2623


                                                    October 23, 2018

By ECF

Honorable Deborah A. Batts
United States District Judge
Southern District of New York
500 Pearl Street, Room 2510
New York, New York 10007


       Re:    Jennifer Berkeley Carr v. New York City Transit Authority et al.,
              16-CV-9957 (DAB)

Dear Judge Batts:

       The undersigned represents plaintiff Jennifer Berkeley Carr in the above
referenced case. The undersigned writes this letter in opposition to defendants’
application to file a motion for summary judgment. Although, plaintiff has a strong age
discrimination case under a disparate treatment theory, we will relegate this letter to
the evidence of retaliatory creation of a hostile work environment. The evidence shows
that on September 29, 2014 plaintiff filed an internal EEO complaint against Brown for
age, race and gender discrimination. The EEOC sent the TA per general counsel
Eamon Foley plaintiff’s notice of charge of discrimination under EEOC Charge No.
520-2015-02377 dated May 18, 2015 and signed by Kevin J. Berry EEOC District
Director. Two days later on May 20, 2015, plaintiff received her 2014 managerial
evaluation that for the first time, after receiving years of excellent evaluations, Chan,
with notations from Brown, rated plaintiff’s performance as marginal in two categories.
That marked the beginning of plaintiff’s hostile work environment.

        The evidence shows that since May 20, 2015 to the present time, plaintiff has
been the victim of a hostile work environment; including, but not limited to, an increased
work load consisting of five (5) additional major work projects with deadlines in addition
to her core duties and responsibilities as Director of Communications. Plaintiff’s analyst
support was taken away, emphasis added; she was harassed and reprimanded for
typos, spelling and grammatical errors in her work product, plaintiff was tasked with
vastly increased reporting obligations and progressively worse yearly managerial
evaluations: going from excellent “E” to needs improvement “NI.” As a result of the
negative evaluations plaintiff was denied a two percent “cost of living” increase in 2016
and 2017. As of this correspondence, plaintiff has not yet received her 2018 yearly
managerial evaluation. The evidence shows that plaintiff was denied vacations and
       Case 1:16-cv-09957-VSB Document 45 Filed 10/23/18 Page 2 of 2



civil service protection after she had taken the civil service examination in 2015 and
passed with a designation as Administrative Staff Analyst. The same civil service title
that defendant Marva Brown enjoys. Marva Brown testified at her deposition that it was
her “right” to deny plaintiff civil service designation. During discovery plaintiff learned
that defendants requested of Labor Relations that plaintiff be given a five day
suspension without pay, but that request was denied.

        Furthermore, plaintiff is no longer permitted to sit in for defendant David Chan
in his absence, even though plaintiff reports directly to him, and has sat in for him and
Marva Brown in the past when they were absent. Plaintiff was directed by Chan to
travel out to an East New York bus depot unannounced to obtain a signature from a
higher ranking TA employee than she. Furthermore, the evidence shows that Chan
belittled and talked down to plaintiff during their weekly Monday morning staff
meetings, plaintiff was directed to take a “respectful workplace” class while Chan was
not so directed. Recently, in 2018, Chan told plaintiff that “he didn’t want to give plaintiff
another needs improvement “NI” on her 2018 yearly managerial evaluation. Over the
past two years plaintiff needed to get psychiatric care and counselling on a weekly
basis and was prescribed medications.

        The evidence shows that plaintiff suffers sleepless nights, all because Brown
harbors an animus against plaintiff for filing an internal EEO complaint against her in
2014. The evidence demonstrates that prior to plaintiff filing her internal EEO complaint
against Brown, she endorsed, signed off on, and wrote an entire paragraph that highly
praised plaintiff’s work performance. Accordingly, Brown recommended plaintiff to
attend the New York City Leadership Institute, which was a week-long training program
for deserving City management employees. When ask at her deposition if Brown would
recommend plaintiff again, Brown replied “no.”

       Furthermore, the evidence shows that Chan may have secretly [tape recorded]
conversations he had with plaintiff (with Brown in attendance) during plaintiff’s
reprimand meetings. Although, Chan denied doing so, at his deposition the evidence
shows that his several pages of type written notes are [word for word] what was said,
and reads like a stenographer was present. Further, Chan testified1 that he took no
notes from which he pieced together his memo to the file. For all of the above stated
reasons, plaintiff urges this Court to deny defendants’ application to file a motion for
summary judgment.
                                            Respectfully submitted,
                                             \s\ Gregory Smith
                                            Gregory G. Smith
                                            Attorney for the Plaintiff


cc: Mariel Thompson by ECF



1
 During Browns deposition Chan was present unbeknownst to the undersigned, and during Chan’s
deposition, Brown was present. This is when the undersigned realized that Chan was a defendant in the
case, having not met him prior to his deposition. Attorney Mariel Thompson failed to inform of the same.
